
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. McGovern
			 introduced the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Limiting the issuance of a letter of offer
		  with respect to a certain proposed sale of defense articles and defense
		  services to the Kingdom of Bahrain.
	
	
		Whereas the Kingdom of Bahrain is a party to several
			 international human rights instruments, including the International Covenant on
			 Civil and Political Rights, adopted December 16, 1966, and entered into force
			 March 23, 1976, and the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York December 10, 1984;
		Whereas the Government of Bahrain had made several notable
			 human rights reforms during the 2000s;
		Whereas, despite those reforms, significant human rights
			 concerns remained in early 2011, including the alleged mistreatment of detained
			 persons and the discrimination against certain Bahraini citizens in the
			 political, economic, and professional spheres of Bahrain;
		Whereas this discrimination has included the banning of
			 particular religious groups from holding specific government positions,
			 including the military and security services, without reasonable
			 justification;
		Whereas hundreds of thousands of protesters in the Kingdom
			 of Bahrain have significantly intensified their calls for government reform and
			 respect for human rights starting in February 2011;
		Whereas independent observers, including the Department of
			 State, Human Rights Watch, Human Rights First, Amnesty International, and
			 Freedom House, found that the majority of protesters have been peaceful in
			 their demands, and that acts of violence by protesters have been rare;
		Whereas the Government of Bahrain has systematically
			 suppressed the protests through a wide range of acts constituting serious and
			 grave violations of human rights;
		Whereas, according to the Project of Middle East
			 Democracy, at least 32 people have been killed by the Government of Bahrain’s
			 security forces since February 2011;
		Whereas at least three deaths occurred while the
			 individuals were in detention, according to the Ministry of Interior of the
			 Government of Bahrain;
		Whereas there have been credible reports from Human Rights
			 Watch, Human Rights First, Physicians for Human Rights, and the Bahrain Center
			 for Human Rights of severe mistreatment of detainees, including acts rising to
			 the level of torture;
		Whereas the Government of Bahrain has investigated and
			 prosecuted individuals who were only peacefully exercising their rights to
			 freedom of expression, political opinion, and assembly;
		Whereas the Government of Bahrain has continued to
			 prosecute civilians, including medical professionals, in military-security
			 courts;
		Whereas cases continued to be tried in the
			 military-security courts despite promises by the Government of Bahrain to
			 transfer those cases to civilian venues;
		Whereas the military-security courts' procedures and
			 actions severely limited due process rights or complied with due process
			 formally rather than substantively;
		Whereas the Government of Bahrain’s recent promises to
			 have civilian courts hear the appeals from military-security courts are
			 insufficient to rectify the due process violations that occurred at the trial
			 stage;
		Whereas the Government of Bahrain has moved quickly to
			 prosecute and sentence political opponents to lengthy prison terms, while at
			 the same time slowly investigating, or failing to investigate at all,
			 government and security officials who appear to have committed or assisted in
			 human rights violations against political opponents;
		Whereas Physicians for Human Rights has documented that
			 the Government of Bahrain's security forces have targeted medical personnel by
			 abducting medical workers, abusing patients, intimidating wounded protesters
			 from accessing medical treatment, and sentencing medical professionals to
			 lengthy prison terms in the military-security courts for protesting the
			 government's interference in treating injured protesters;
		Whereas the Government of Bahrain has destroyed more than
			 40 Shi’a mosques and religious sites throughout Bahrain since February
			 2011;
		Whereas Bahrain’s legislative lower house, the Council of
			 Representatives (Majlis an-nuwab) is constituted of disproportionately drawn
			 districts that violates the principle of equal suffrage for Bahraini citizens,
			 particularly the Shi’a community;
		Whereas the Government of Bahrain employed tactics of
			 retribution against perceived political opponents, dismissing more than 2,500
			 workers, academics, medics, and other professionals from their places of
			 employment;
		Whereas the Government of Bahrain has violated
			 international labor standards through the dismissals of the aforementioned
			 citizens;
		Whereas the Department of Labor has received an official
			 complaint regarding the failure of the Government of Bahrain to live up to its
			 commitments with respect to workers’ rights under its Free Trade Agreement with
			 the United States;
		Whereas the state-run media of Bahrain have gone beyond
			 legitimate criticism of political opponents towards explicitly and implicitly
			 threatening the physical safety and integrity of those opponents specifically
			 and the Shi’a community generally, creating greater animosity amongst the
			 entire population and making reconciliation of all Bahraini citizens more
			 difficult;
		Whereas the Government of Bahrain has expelled
			 international journalists and stopped issuing visas to journalists on grounds
			 that do not appear to be justified by legitimate safety or security
			 concerns;
		Whereas the Department of State included Bahrain among a
			 list of countries necessitating additional human rights scrutiny in a June 15,
			 2011, submission to the United Nations Human Rights Council;
		Whereas the Government of Bahrain has taken limited
			 positive measures in recent months, including agreeing to allow the
			 establishment of the Bahrain Independent Commission of Inquiry (BICI) composed
			 of well-renowned international human rights experts who are authorized to
			 investigate human rights violations and recommend measures for
			 accountability;
		Whereas the BICI human rights report is due to be
			 submitted to the Government of Bahrain on October 30, 2011;
		Whereas the Department of Defense notified Congress on
			 September 14, 2011, of a proposed military arms sale to Bahrain worth
			 approximately $53,000,000;
		Whereas the Department of State notified Congress on
			 September 13, 2011, of a proposed obligation of Foreign Military Funds in the
			 amount of $15,461,000 for the upgrading and maintenance of certain military
			 equipment;
		Whereas other military allies of the United States,
			 including the United Kingdom, France, Spain, and Belgium, have suspended or
			 limited certain licenses and arms sales to Bahrain since February 2011;
		Whereas evidence gathered from protesters by the Bahrain
			 Center for Human Rights indicated that tear gas canisters used against peaceful
			 protesters contained markings which showed they were manufactured in the United
			 States; and
		Whereas providing military equipment and provisions for
			 upgrades to a government that commits human rights violations and that has
			 undertaken insufficient measures to seek reform and accountability is at odds
			 with United States foreign policy goals of promoting democracy, human rights,
			 accountability, and stability: Now, therefore, be it
		
	
		1.Limitation on certain
			 proposed sales of defense articles and defense services to the Kingdom of
			 Bahrain
			(a)LimitationThe
			 issuance of a letter of offer with respect to each proposed sale of defense
			 articles and defense services to the Kingdom of Bahrain referred to in
			 subsection (b) is hereby prohibited unless the Secretary of State certifies to
			 the Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives that—
				(1)the Government of
			 Bahrain is conducting good faith investigations and prosecutions of alleged
			 perpetrators responsible for the killing, torture, arbitrary detention, and
			 other human rights violations committed since February 2011;
				(2)the prosecutions
			 of alleged perpetrators in paragraph (1) is being carried out in transparent
			 judicial proceedings conducted in full accordance with Bahrain’s international
			 legal obligations;
				(3)the Government of
			 Bahrain has ceased all acts of torture and other inhumane treatment in its
			 detention facilities;
				(4)the Government of
			 Bahrain has released and withdrawn criminal charges against all individuals who
			 were peacefully exercising their right to freedom of expression, political
			 opinion, and assembly;
				(5)the Government of
			 Bahrain is permitting nondiscriminatory medical treatment of the sick and
			 injured, and is ensuring unhindered access to medical care and treatment for
			 all patients;
				(6)the Government of
			 Bahrain is protecting all Shi’a mosques and religious sites and is rebuilding
			 all Shi’a mosques and religious sites destroyed since February 2011;
				(7)the Government of
			 Bahrain has redrawn the districts of the Council of Representatives (Majlis
			 an-nuwab) in a proportional manner that allots the same number of residents, or
			 reasonably nearly the same number of residents with minimal variation, for each
			 district;
				(8)the Government of
			 Bahrain has lifted restrictions on government employment, including in the
			 military and security forces, based on discriminatory grounds such as religion
			 and political opinion;
				(9)the Government of
			 Bahrain has reinstated all public and government-invested enterprises’
			 employees who were dismissed from their workplace for peacefully exercising
			 their right to freedom of expression, political opinion, and assembly;
				(10)the Government of
			 Bahrain has set standards for private sector compliance covering the
			 reinstatement of its employees who were dismissed from their workplace for
			 peacefully exercising their right to freedom of expression, political opinion,
			 and assembly;
				(11)the Government of
			 Bahrain is protecting the right of all individuals, including political
			 opponents of the Government, to peacefully exercise their right to freedom of
			 expression, political opinion, and assembly without fear of retribution;
				(12)the Government of
			 Bahrain has ceased using the media under its control to threaten the physical
			 safety and integrity of political opponents and other Bahraini citizens,
			 particularly those in the Shi’a community;
				(13)the Government of
			 Bahrain is permitting the entry of international journalists to Bahrain except
			 in extremely exceptional cases where the Government clearly shows with evidence
			 and in good faith that the entry of an international journalist is a legitimate
			 safety or security concern;
				(14)the Bahrain
			 Commission of Inquiry (BICI) has submitted its final report to the Government
			 of Bahrain;
				(15)the BICI’s final
			 report’s factual findings and conclusions are consistent with information known
			 to the Secretary of State about the human rights violations occurring in
			 Bahrain since February 2011;
				(16)the Government of
			 Bahrain is undertaking good faith implementation of all recommendations from
			 the BICI’s final report that address alleged human rights violations by the
			 Government of Bahrain since February 2011; and
				(17)the Government of
			 Bahrain has undertaken a good faith dialogue among all key stakeholders in
			 Bahrain which is producing substantive recommendations for genuine reforms that
			 meet the reasonable democratic aspirations of Bahrain’s citizens and comply
			 with universal human rights standards.
				(b)Proposed sales
			 of defense articles and defense servicesThe proposed sales of
			 defense articles and defense services to the Government of Bahrain referred to
			 in this subsection are those specified in the certifications transmitted to the
			 Speaker of the House of Representatives and the Chairman of the Committee on
			 Foreign Relations of the Senate pursuant to section 36(b) of the Arms Export
			 Control Act (22 U.S.C. 2776(b)) on September 14, 2011 (Transmittal Number
			 10–71).
			
